UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HYEGATE, LLC, ET AL.,

Petitioners,
21-ev-1450 (JGK)
- against —
ORDER
ASHOT BOGHOSSIAN,

Respondent.

 

JOHN G. KOELTL, District Judge:
The Clerk issued a Certificate of Ha as to Ashot

he Bag D1 OE BES

Boghossian on April 28, 2021. ECF No. petitioners
should file an Order to Show Cause why the Arbitration Award
should not be confirmed in compliance with Section VII of the
Individual Practices, available at

https: //nysd.uscourts.gov/hon-john-g-koeltl.

SO ORDERED.

Dated: New York, New York
May 13, 2021

A Cbebey

~ he G. Koeltl
‘United States District Judge

 
